On May 11, 1995, it was ordered that the petition for revocation of suspended sentence dated January 31, 1995, is hereby granted, and pursuant thereto, the order suspending sentence dated November 28, 1994, is hereby vacated. The defendant is given credit for time served in the Richland County Jail relative to this matter, but shall not be given credit for the time of his fourteen (14) day furlough ending January 4, 1995. The defendant is given credit for one hundred forty-one (141) days served, which figure includes the one day for which the defendant was given credit in the judgment and sentence of this Court dated November 28,1994. The defendant is hereby committed to the Department of Corrections and Human Services for the remainder of his term. The Department of Corrections and Human Services may place the defendant in a state correctional institution or into an appropriate community based program or facility.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 4th day of August, 1995.
Hon. Ed McLean, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Scott Zieske for representing himself in this matter.